 In the Matter ofJERSEY CITY DRY DOCKS COMPANYandINDUSTRIALUNION OF MARINE AND' SHIPBUILDING WORKERS OF AMERICA, LOCALNo. 16Case No. R-1256AMENDMENT TO DIRECTION OF ELECTIONSeptember 16, 1939On August 29, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceedings,' the election to be held within twenty(20) days from the date of the Direction, under the direction andsupervision of the Regional Director for the Second Region (NewYork City).The Board, at the request of the Regional Director, hereby amendsthe Direction of Election issued on August 29, 1939, by extendingthe period within which the election is to be conducted, by thirty(30) days.114 N. L. R. B. 1190.15 N. L. R. B., No. 41.412